Citation Nr: 0800040	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-28 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of all extremities, to include as secondary to 
diabetes mellitus, and as due to tobacco use related to post 
traumatic stress disorder.  

2.  Entitlement to service connection for right lower 
extremity peripheral vascular disease, to include as 
secondary to diabetes mellitus, and as due to tobacco use 
related to PTSD.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, and as due to 
tobacco use as related to PTSD.  

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus, 
secondary to PTSD, and as due to tobacco use related to PTSD.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from April 2004 and February 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The April 2004 decision denied 
entitlement to service connection for peripheral neuropathy 
of upper and lower extremities.  The February 2005 decision 
again denied that claim and denied the claims for service 
connection for right lower extremity vascular disease, 
hypertension, and erectile dysfunction.  

In his September 2005 substantive appeal, the veteran 
requested a personal hearing at the RO.  In a December 2005 
letter, the RO informed the veteran that a hearing had been 
scheduled for the following month.  A copy of that letter is 
annotated that the veteran cancelled the hearing.  In July 
2007, the RO sent the veteran a letter informing him that he 
had 90 days from the date of that letter to ask to appear 
personally before the Board to given testimony concerning his 
appeal.  He has not responded to that letter.  Therefore, the 
Board will proceed to adjudication his appeal, the veteran 
having been afforded an opportunity to be heard of which he 
has chosen not to pursue.  



FINDINGS OF FACT

1.  The veteran's tobacco use after separation from active 
service was not caused or aggravated by his service-connected 
PTSD.  

2.  Peripheral neuropathy did not have its onset until many 
years after separation from active service, is not 
etiologically related to the veteran's active service, and 
was not caused or aggravated by the veteran's service-
connected diabetes mellitus.  

3.  Right lower extremity peripheral vascular disease did not 
have its onset until many years after separation from active 
service is not etiologically related to the veteran's active 
service, and was not caused or aggravated by the veteran's 
service-connected diabetes mellitus.  

4.  Hypertension did not did not have its onset until many 
years after separation from active service, is not 
etiologically related to the veteran's active service, and 
was not caused or aggravated by the veteran's service-
connected diabetes mellitus.  

5.  Erectile dysfunction did not have its onset until many 
years after separation from active service, is not 
etiologically related to the veteran's active service, and 
was not caused or aggravated by the veteran's service-
connected diabetes mellitus or service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy have not been met.  38 U.S.C.A. §§ 1103, 1110, 
1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.300, 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for service connection for right lower 
extremity peripheral vascular disease have not been met.  38 
U.S.C.A. §§ 1103, 1110, 1112, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309, 3.310 
(2007).

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309, 3.310 
(2007).

4.  The criteria for service connection for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1103, 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including cardiovascular disease 
and organic diseases of the nervous system, may be presumed 
to have been incurred in or aggravated by service if manifest 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 
2007); 38 C.F.R.  §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

In his September 2004 claim, the veteran stated that he was 
seeking service connection for those disorders listed on the 
title page as secondary to his service-connected diabetes 
mellitus and, with regard to his claim for erectile 
dysfunction, as secondary to service-connected PTSD.  

In a November 2006 letter, the veteran indicated that he 
believed his tobacco use had contributed to these disorders; 
contending that such tobacco use was related to his service-
connected post traumatic stress disorder (PTSD).  The Board 
has considered the veteran's claims under all reasonably 
applicable theories of entitlement.  A review of the record 
shows that the RO has considered his claims under both 
secondary and direct theories of entitlement.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service medical records are absent for any indication of 
hypertension, erectile dysfunction, vascular disease, or 
peripheral neuropathy.  A separation report of medical 
examination, dated in September 1969, indicates a normal 
clinical evaluation as to the veteran's neurologic system, 
vascular system, feet, and upper and lower extremities.  His 
systolic blood pressure was 112 millimeters of mercury (mmHg) 
and his diastolic blood pressure was 66 mmHg.  In an 
associated report of medical history, the veteran indicated 
that he did not then have, or had previously had, high or low 
blood pressure, neuritis, or paralysis.

The Board must find that the service medical records provide 
evidence against these claims.  

Post-service, the veteran underwent VA neurological 
examination in December 1970 in conjunction with a claim for 
service connection for a back disability, for which he was 
subsequently granted service connection.  That report states 
that the examination was within normal limits.  A VA hospital 
summary shows that the veteran was hospitalized from August 
1970 to October 1970 for hemoptysis.  Significantly, the 
hospital summary is absent for any findings of erectile 
dysfunction, hypertension, peripheral neuropathy, or 
peripheral vascular disease.  No mention of these disorders 
is found in the record until many years after separation from 
active service, providing more evidence against these claims.

The complete absence of any mention of any of the claimed 
disorders during service or within one year of separation 
from service is evidence against a grant of service 
connection on a direct basis, including on a presumptive 
basis for chronic diseases.  

Several VA examinations are of record that provide evidence 
regarding the claims on appeal.  These examinations are 
referred to below and were afforded the veteran in response 
to claims for service connection for PTSD and diabetes 
mellitus and for claims for increased evaluations, including 
total disability based on individual unemployability.

In June 2003, the veteran underwent a VA examination with 
regard to his service connected diabetes mellitus.  The 
examiner recorded the veteran's report of numbness and 
tingling of both hands and feet of approximately five year 
duration, and his report of erectile dysfunction with onset 
in 1991.  

After examining the veteran, diagnoses of peripheral vascular 
disease and erectile dysfunction, since 1991, were rendered.  
This examiner opined that it was not likely that the 
veteran's peripheral vascular disease or erectile dysfunction 
were secondary to his diabetes mellitus, reasoning that these 
conditions were initially diagnosed more than 10 years before 
diabetes mellitus was diagnosed.  This is evidence against 
his claim for service connection for these disorders as 
caused by his service connected diabetes mellitus.  

Although the June 2003 examiner did not state whether the 
veteran's erective dysfunction or peripheral vascular disease 
was aggravated by his diabetes mellitus, that examination 
directly addressed his diabetes mellitus.  In that context, 
the absence of any mention of a connection between his 
diabetes mellitus and his erectile dysfunction is some 
limited evidence against a finding of aggravation of these 
disorders by his diabetes mellitus.  

In December 2003, the veteran again underwent VA examination 
with regard to his peripheral neuropathy, that examiner 
reported that his peripheral neuropathy was the result of his 
tobacco use, providing more evidence that this condition was 
not caused by the veteran's diabetes mellitus.  

In May 2004, the veteran underwent a VA examination to 
determine the nature and etiology of the veteran's claimed 
disabilities, as well as the effect of those disabilities on 
his employability.  The examiner indicated that he had 
reviewed the veteran's claims file, VA hard copy, and 
electronic records.  He reported that the veteran currently 
suffered from peripheral vascular disease, and complained of 
slight numbness of the legs and erectile dysfunction since 
the fall of 2002.  He also reported the veteran provided 
history of cramping in the hands since November 2002.  

Following physical examination, diagnoses were rendered of 
peripheral vascular disease, right lower extremity; bilateral 
carpal tunnel syndrome, tobacco addiction, and peripheral 
neuropathy of both feet.  

This examiner also provided a relevant medical opinion: that 
the peripheral neuropathy was due to the veteran's long 
history of tobacco addiction and was least likely related to 
his recent onset of diabetes mellitus, a disease that had 
been present for three years at the time of this examination.  
This is evidence against a finding that the veteran's 
peripheral neuropathy was either caused or aggravated by his 
diabetes mellitus as the use of the term related arguably 
encompasses both causation and aggravation.  

As part of the May 2004 examination report, the examiner 
reported that the veteran had a history of hypertension since 
2003.  Although the examiner did not provide an opinion as to 
the etiology of the veteran's hypertension, the lack of a 
specific opinion is once again found to be of limited 
evidence against a finding a nexus, whether causation or 
aggravation, between the veteran's hypertension and his 
service connected diabetes mellitus.  Since the examiner had 
before him the veteran's medical history and commented on the 
veteran's diabetes mellitus and the veteran's history of 
diabetes, it is reasonable to assume that if there was any 
such nexus, the examiner would have so stated.  

As to the veteran's claim for service connection for erectile 
dysfunction as secondary to his PTSD and/or diabetes 
mellitus, the Board notes the absence of any evidence of 
causation or aggravation in this regard.  This is 
particularly probative because the veteran has undergone 
numerous evaluations for these service connected 
disabilities.  Although the June 2003 examination for 
diabetes mellitus did not address aggravation of erectile 
dysfunction by diabetes mellitus, given the context and 
content of that evaluation it is reasonable to conclude that 
if his diabetes mellitus did aggravate his erectile 
dysfunction, the examiner would have so stated.  

The December 2003 and May 2004 examiners both reported a past 
surgical history of stents placed in the veteran's femoral 
arteries, and that the veteran had peripheral vascular 
disease of either the right or both lower extremities.  The 
December 2003 examiner specifically attributed the veteran's 
peripheral neuropathy, in part, to this peripheral vascular 
disease rather than his diabetes mellitus.  

As that examiner opined as to the effect of the veteran's 
diabetes on his peripheral neuropathy and included in his 
opinion the relationship between the veteran's peripheral 
vascular disease and his peripheral neuropathy, it is 
unlikely that if the veteran's peripheral vascular disease 
had any relationship to his diabetes mellitus, the examiner 
would have failed to mention so.  This absence of a comment 
of such a relationship in this report is some limited 
evidence against the veteran's claim for secondary service 
connection for his peripheral vascular disease.  

More telling is the lack of mention of erectile dysfunction 
in any of the VA PTSD examinations.  The veteran underwent 
such examinations in July 2003, June 2004, and July 2005.  
These examination reports contain considerable detail as to a 
large number of symptoms attributed to PTSD but are 
conspicuously absent for even a mention of erectile 
dysfunction.  All examiners indicated that they reviewed the 
veteran's claims file.  Given the number of these 
examinations, the detail of the resultant reports, and the 
availability of the veteran's claims file to each examiner, 
the absence of even a reference to erectile dysfunction 
associated with PTSD is, in itself, evidence that the 
veteran's PTSD neither caused nor aggravated this disorder.  

Review of the veteran's VA inpatient and outpatient treatment 
records provides no evidence favorable to the veteran's 
claim.  Rather, these records establish only that that 
symptoms of the veteran's claimed disorders occurred many 
years after separation from service.  The complete lack of 
any statement by medical personnel that any of these claimed 
disorders are related to his service connected diabetes, or 
any indication of a link, is found to be evidence against 
such a finding.  

The Board now turns to the veteran's contention that his 
claimed disabilities are secondary to his service-connected 
PTSD.  The veteran asserts that his tobacco use is related to 
his PTSD and that his tobacco use is related to his 
hypertension, peripheral neuropathy, peripheral vascular 
disease, and erectile dysfunction.  

As to the effects of tobacco use during service, for claims 
filed after June 9, 1998, such as the veteran's claims, a 
disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

However, in a precedential opinion, VA's General Counsel has 
held that neither 38 U.S.C.A. § 1103 nor 38 C.F.R. § 3.300, 
bar a finding of secondary service connection for a 
disability related to the use of tobacco products after the 
veteran's service, where that disability is proximately due 
to a service connected disability that is not service 
connected on the basis of being attributable to the veteran's 
use of tobacco products during service (emphasis added).  
VAOPGCPREC 6-2003.  This opinion goes on to state that, in 
order to decide if service connection is warranted in such 
cases, the Board must decide:  (1) whether the service-
connected disability caused the veteran to use tobacco 
products after service; (2) if so, whether the use of tobacco 
products as a result of the service-connected disability was 
a substantial factor in causeing a secondary disability; and 
(3) whether the secondary disability would not have occurred 
but for the use of tobacco products caused by the service 
connected disability.  Id.  

In this case, the preponderance of evidence of record 
demonstrates that the veteran's service-connected PTSD did 
not cause, or for that matter, aggravate his use of tobacco 
products post-service.  From the outset, the Board notes that 
there is no evidence of record favorable to this theory of 
entitlement.  Although the veteran has been examined by VA 
mental health professionals on several occasions, and has 
been recommended for smoking cessation therapy as recently as 
December 2004, none of the mental health professionals have 
given any indication that the veteran's post-service use of 
tobacco products is either caused by or aggravated by his 
PTSD or that he is unable to stop using such products because 
of his PTSD.  

Furthermore, the record contains strong evidence that the 
veteran's diagnosed nicotine addiction had its onset prior to 
his service and is unrelated to his service.  The VA summary 
of hospitalization from August to October 1970, referenced 
above, recorded the veteran's report that he began smoking 
cigarettes at six years of age, smoking two packs per day at 
that time, three packs per day by age ten, four packs per day 
by age eighteen, and "even more when he was under stress 
like in Vietnam."  

This is strong evidence that the veteran had already 
developed a nicotine habit long before he entered service.  
That he smoked "even more" due to stress "like in Vietnam" 
only goes to tobacco use during service and not post-service.  
The Board finds that this obvious nicotine habit prior to 
service, coupled with the complete lack of any statement by a 
mental health professional (or for that matter, anyone other 
than the veteran and his representative), that his nicotine 
addiction is related to his PTSD, is strong evidence against 
his claim.  

Finally, the Board has considered the veteran's own 
statements that his claimed disorders are related to his 
diabetes mellitus and that his tobacco use is related to his 
PTSD.  With respect to those, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Here the veteran's contentions regarding a relationship 
between his claimed disabilities and nicotine use to his 
service-connected disabilities are not statements about 
symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis.  Rather these contentions 
are statements of the effect of medical and psychiatric 
conditions acting on other behavior and/or medical disorders.  
Such statements clearly fall within the realm of opinions 
requiring medical expertise.  The veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of causation or aggravation.  

As all competent evidence of record demonstrates that the 
veteran's nicotine use is not caused by or aggravated by his 
PTSD, or fails to indicate such a link, his claim for 
service-connection for his disabilities as caused by nicotine 
use, in turn as secondary to PTSD, must be denied.  

Likewise, as explained above, the record contains evidence 
against each of his claims for service connection for the 
claimed disabilities on direct, presumptive, and secondary 
theories of entitlement.  However, the record contains no 
competent evidence favorable to these claims, on any theory 
of entitlement.  Hence, the preponderance of the evidence of 
record is against a grant of service-connection for any of 
the disorders that are the subject of this appeal, and his 
claims must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran on November 18, 2003, October 5, 
2004, January 11, 2005, and March 20, 2006 that fully 
addressed all four notice elements.  All but the March 2006 
letter were sent to the veteran prior to the initial AOJ 
decision in this matter.  The other three letters letter 
informed the veteran of what evidence was required to 
substantiate the claims, either on a direct basis or on a 
theory of secondary service connection.  These letters also 
informed the veteran of his and VA's respective duties for 
obtaining evidence and asked the veteran to submit evidence 
and/or information in his possession to the AOJ.  These 
letters did not address how VA assigns disability ratings and 
effective dates, should any of the claims be granted.  

Here, the duty to notify with regard to disability ratings 
and effective dates was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify with regard to 
disability ratings and effective dates was satisfied 
subsequent to the initial AOJ decision by way of the letter 
sent to the veteran on March 20, 2006 that fully addressed 
all four notice elements.  The letter informed the veteran as 
to how VA assigned disability ratings and effective dates and 
of what evidence was required to substantiate the claims and 
of the veteran's and VA's respective duties for obtaining 
evidence.  

The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
supplemental statements of the case issued on October 31, 
2006 and April 10, 2007, after the notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA examinations, conducted with regard to other 
claims, are of record, from June 23, 2003, December 20, 2003, 
May 19, 2004, June 4, 2004, and July 22, 2005, along with VA 
treatment records, that provided the medical evidence 
necessary to decide these claims.  

The Board is aware that no nexus opinion has been 
specifically requested as to whether the veteran's tobacco 
use is related to his PTSD or whether his hypertension is the 
result of his PTSD or diabetes mellitus.  However, under the 
facts of this case, the Board has no duty to provide a VA 
examination or obtain a medical opinion.  

In that regard, no evidence of record shows even an 
indication of an association between the veteran's service, 
including his service-connected PTSD and diabetes mellitus, 
and the disorders the subject of this appeal.  The Board also 
finds, for reasons cited above, that there is significant 
evidence is this case against all claims.

The Board has carefully considered the Court's language in 
Mclendon that the threshold for showing this association is a 
low one.  However, there is a threshold.  In this case there 
is no evidence of continuity of symptomatalogy.  Nor is there 
any even speculative medical evidence of an association.  
Rather, only the veteran's contentions provide any suggestion 
of such associations.  The Board does not find the veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.  

As explained above, the veteran is not competent to provide a 
medical opinion on such a complex issue, therefore his 
opinion as to a causation or aggravation relationship in 
these particular matters is not an indication of an 
association.  If a veteran's mere contention, standing alone, 
that his claimed disability is related to his service or to a 
service connected disability is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is without meaning because in every claim, 
the veteran will necessarily so contend.  

An interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the veteran a VA examination or obtain a medical 
opinion in this case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA in patient and 
outpatient treatment records and service medical records.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


